Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148
USPQ 459 (1966), that are applied for establishing a background for determining 
obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 

obviousness or nonobviousness. 

Claims 1 and 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoffmann et al. (US Pub # 2004/0221210) in view of Hashizume (US Pat # 6259639).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Hoffmann et al. teach a memory circuit device, comprising: 
a memory cell array comprising at least one storage line and at least one redundant storage line for storing data (see Fig. 1-2 and paragraph 0024-0058 where block 130R is redundant array with redundant storage line); and
 a redundant decoder control circuit configured to receive an address of a failed storage line from a testing device and activate a corresponding redundant storage line based on the address of the failed storage line, wherein the corresponding redundant storage line replaces the failed storage line and stores data (see Fig. 1-2, 6 and paragraph 0024-0058, 0075-0082 where redundant row decoder receive address through line 135), 
wherein the address of the failed storage line is determined by the testing device while testing operation status of the at least one storage line of the memory cell array (see Fig. 1-2, 6 and paragraph 0024-0058, 0075-0082), and
 the redundant decoder control circuit comprises: at least one redundant storage line control unit, each of the at least one redundant storage line control unit connected to a corresponding redundant storage line (see Fig. 1-2, 6 and paragraph 0024-0058, 0075-0082 where redundant line from row decoder are coupled to redundant array 130R), and
 wherein each of the at least one redundant storage line control unit comprises: 
an enabling unit for providing, based on an activation signal, an enable signal to a compare unit, wherein the compare unit is configured to perform a comparison based on the enable signal and 
the compare unit for receiving, from the testing device, an address of a to-be-repaired failed storage line, comparing the address of the to-be-repaired failed storage line with the address of the failed storage line stored in the register unit, and, if the address of the to-be-23Attorney Docket No.: 53EH-294345-USClient Ref. No.: PE-036U0S1repaired failed storage line and the address of the failed storage line stored in the register unit match, transmitting an activation signal to the corresponding redundant storage line (see Fig. 1-2, 6 and paragraph 0024-0058, 0075-0082 where specially in Fig.6, 630 is compare unit).  

Even though Hoffmann et al. teach a register unit (Fig.6, 620a, 620b) but silent exclusively about receiving the address of the failed storage line from the testing device and storing the address of the failed storage line.
Hashizume teaches a register unit for receiving the address of the failed storage line from the testing device and storing the address of the failed storage line (see Fig.1, 4, 7, 11, 15 and column 7, lines 32-45, column 8, lines 20-64, column 13, lines 15-59 where unit 8 is fail address storage).

However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Hashizume to the teaching of Hoffmann et al. where register would be used as fail address storage as taught by Hashizume in order to have integrated circuit capable of repairing in large-scale memory cell without increasing manufacturing cost (see Column 1, lines 44-47).
Further reason to combine the teachings of Hashizume and Hoffmann et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards repair or replacement of defective segment in memory array.

Regarding claim 5, Hoffmann et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Hoffmann et al. further teach  wherein the testing device comprises: a pattern generator configured to store command data for testing the memory cell array; a determination unit configured to read data from an address under test in the memory cell array based on a test command, compare the read data with correct data to be stored at the address under test, and, if the read data does not match the correct data to be stored, determine that the storage line corresponding to the address under test is failed (see Fig. 1-2, 6 and paragraph 0024-0058, 0075-0080); a storage unit for storing the correct data to be stored at the address under test, and, if the storage line corresponding to the address under test is determined as failed, storing the address under test; and a multiplexer for receiving the address under test in the memory cell array and sending the address under test to the storage unit, or receiving the address of the failed storage line and sending the address of the failed storage line to the redundant decoder control circuit (see Fig. 1-2, 6 and paragraph 0024-0058, 0075-0082).  

Regarding claim 6, Hoffmann et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Hoffmann et al. further teach wherein the pattern generator comprises: a control command register for storing the test command, wherein the test command controls the address under test in the memory cell array; an address register for storing the address under test; and a data register for storing the data read from the address under test (see Fig. 1-2, 6 and paragraph 0024-0058, 0075-0078).  

Regarding independent claim 7, Hoffmann et al. teach a memory test method, comprising:
 receiving a test command for testing the memory cell array (see Fig. 1-2, 6 and paragraph 0024-0058, 0075-0082 where line 165 transmit test command); 
acquiring, based on the test command, an address under test in the memory cell array and a corresponding data actually stored at the address under test (see Fig. 1-2, 6 and paragraph 0024-0058, 0075-0082 where 135 and 145 are address and data lines); 

 if the actually stored data does not match the correct data to be stored, sending an address of a failed storage line corresponding to the address under test to a redundant decoder control 26Attorney Docket No.: 53EH-294345-US Client Ref. No.: PE-036U0S1 circuit, and activating, by the redundant decoder control circuit, a corresponding redundant storage line for replacing the failed storage line (see Fig. 1-2, 6 and paragraph 0024-0058, 0075-0082), 
wherein the redundant decoder control circuit comprises at least one redundant storage line control unit, each of the at least one redundant storage line control unit connected to one corresponding redundant storage line (see Fig. 1-2, 6 and paragraph 0024-0058, 0075-0082), and
 activating the corresponding redundant storage line for replacing the failed storage line comprises: 
storing a first failed storage line address corresponding to the failed storage line; 
receiving a second failed storage line address from a data bus (see Fig. 1-2, 6 and paragraph 0024-0058, 0075-0082); 
Even though Hoffmann et al. teach pass/fail address line including multiple fail address line (Fig.6, line 215,175) but silent exclusively about comparing the first failed storage line address with the second failed storage line address; and if the first failed storage line address matches the second failed storage line address, storing the correct data to be stored at the first failed storage line address on the corresponding redundant storage line.

Hashizume teaches comparing the first failed storage line address with the second failed storage line address; and if the first failed storage line address matches the second failed storage line address, storing the correct data to be stored at the first failed storage line address on the corresponding redundant storage line (see Fig.1, 4, 7, 11, 15 and column 7, lines 32-45, column 8, lines 20-64, column 13, lines 15-59 where unit 8 is fail address storage, comparing all the fail address and store it).

However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Hashizume to the teaching of Hoffmann 
Further reason to combine the teachings of Hashizume and Hoffmann et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards repair or replacement of defective segment in memory array.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
wherein the register unit comprises: a first register logic AND circuit having a first input for receiving the enable signal and a second input for receiving a latch signal; a register selector having a first input for receiving an address signal and a second input coupled to an output of the first register logic AND circuit; a first register inverter having an input coupled to an output of the register selector; a first register FET having a gate coupled to an output of the first register inverter, the first register FET having a source for receiving a high-level signal, the first register FET having a drain coupled to a drain of a second register FET, and the second register FET having a gate coupled to the output of the first register inverter, the second register FET having a source connected to ground, the drain of the second register FET coupled to a first input of a second register logic AND circuit; the second register logic AND circuit having a second input for receiving a reset signal and an output coupled to a third input of the register selector; and a second register inverter and a third register inverter connected in series, the second register inverter having an input coupled to the output of the second register logic AND circuit, the third register inverter having an output serving as an output of the register unit, wherein the first register FET comprises a P-type FET, and the second register FET comprises an N-type FET.  

Claim 3 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
wherein the enabling unit comprises: a first enabling selector having a first input for receiving a latch signal, a second input for receiving the enable signal, and an output coupled to an input of a first enabling inverter; 24Attorney Docket No.: 53EH-294345-US Client Ref. No.: PE-036U0S1 the first enabling inverter having an output coupled to a gate of a first enabling FET and a gate of a second enabling FET; the first enabling FET having a source for receiving a high-level signal, the first enabling FET having a drain coupled to a drain of the second enabling FET, the second enabling FET having a source connected to ground; an enabling logic AND circuit having a first input coupled to the drain of the first enabling FET, a second input for receiving a reset signal, and an output coupled to a third input of the first enabling selector; a second enabling selector having a first input coupled to the output of the enabling logic AND circuit, a second input for receiving the "used" signal, and an output coupled to an input of a second enabling inverter; and the second enabling inverter connected to a third enabling inverter in series, the third enabling inverter having an output for outputting the "used" signal, wherein the first enabling FET comprises a P-type FET, and the second enabling FET comprises an N-type FET.  

Claim 4 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
wherein the compare unit comprises: at least one XOR logic circuit for receiving an address signal and a register signal, and performing an XOR logic operation on the received address and the register signal; a comparison logic AND circuit having a first input for receiving an enable signal, and a second input for receiving an output signal from the at least one XOR logic circuit; and a first processing inverter and a second processing inverter connected in series, the first processing inverter having an input coupled to an output of the comparison logic AND circuit, the second processing inverter having an output for outputting a match signal, wherein the at least one XOR logic circuit comprises a plurality of XOR logic circuits when there are a plurality of redundant storage lines.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824